          Case 2:20-cv-02358-APG-EJY Document 22 Filed 03/31/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 DONAVE STANLEY,                                         Case No.: 2:20-cv-02358-APG-EJY

 4          Plaintiff                                       Order Accepting Report and
                                                       Recommendation and Denying Motion to
 5 v.                                                                Amend

 6 G4S SECURE SOLUTIONS (USA), INC.,                               [ECF Nos. 15, 18]

 7          Defendant

 8         On March 15, 2021, Magistrate Judge Youchah recommended that I deny plaintiff

 9 Donave Stanley’s motion to amend. ECF No. 18. Stanley did not file an objection. Thus, I am

10 not obligated to conduct a de novo review of the report and recommendation. 28 U.S.C.

11 § 636(b)(1) (requiring district courts to “make a de novo determination of those portions of the

12 report or specified proposed findings to which objection is made”); United States v. Reyna-

13 Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the district judge must review the

14 magistrate judge’s findings and recommendations de novo if objection is made, but not

15 otherwise” (emphasis in original)).

16         I THEREFORE ORDER that Judge Youchah’s report and recommendation (ECF No.

17 18) is accepted and plaintiff Donave Stanley’s motion to amend (ECF No. 15) is DENIED.

18         DATED this 31st day of March, 2021.

19

20
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
21

22

23
